Citation Nr: 1612731	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-24 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent, for the period prior to April 5, 2004, for major depressive disorder.


REPRESENTATION

Appellant represented by:	Robert C. Gans, Attorney

WITNESS AT HEARING ON APPEAL

Appellant  


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from May 1972 to November 1972, from December 1972 to September 1974, and from September 1990 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) arose  from a December 2002 rating decision in which the RO granted service connection for what was then  characterized  as dysthymic disorder and assigned an initial 30 percent disability rating, effective March 2, 2001.  The Veteran perfected a timely appeal with respect to the initial rating assigned.  

In May 2004, the Veteran testified during a hearing before the undersigned Veterans Law Judge in Washington, D.C. A transcript of the hearing has been associated with the Veteran's claims file.  

During the course of the appeal, the RO issued rating decisions in February 2005, January 2007,and August 2009, which, respectively  granted higher ratings of 50 percent from March 2, 2001, 70 percent t from April 5, 2004, and of 100 percent from December 6, 2005, for the Veteran's service-connected psychiatric disability.  

In correspondence received in December 2009, the Veteran clarified that-other than ensuring that the 100 percent schedular rating assigned for his psychiatric disability was considered permanent-the only issue he wished to appeal was the effective date of the 70 percent disability rating.  Subsequently, in a March 2012 rating decision, the RO re-characterized the Veteran's service-connected psychiatric disability as major depressive disorder and clarified that the 100 percent schedular disability rating assigned for the disorder was considered permanent in nature.

Thus, the Board has characterized the only remaining matter on appeal as a claim  of entitlement to an initial disability rating in excess of 50 percent, for the period prior to April 5, 2004, for major depressive disorder (as reflected on the title page).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

In February 2016, prior to the promulgation of an appellate decision, the Board received a statement from the Veteran in which he expressed his desire to withdraw his appeal as to the issue of entitlement  an initial disability rating in excess of 50 percent, for the period prior to April 5, 2004, for major depressive disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the matter of entitlement to an initial disability rating in excess of 50 percent, for the period prior to April 5, 2004, for major depressive disorder are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b) (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2015).

By a statement submitted in February 2016, prior to the issuance of a decision by the Board, the Veteran stated that he wished to cancel his appeal as to the issue of entitlement to an initial disability rating in excess of 50 percent, for the period prior to April 5, 2004, for major depressive disorder and "no longer want[ed] to proceed forward with any appeal at this time."  This was done in writing.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claim of entitlement to an initial disability rating in excess of 50 percent, for the period prior to April 5, 2004, for major depressive disorder, and the appeal must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


